Citation Nr: 0930872	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-34 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the issue of whether the character of the Veteran's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits.  

2.  Whether the character of the Veteran's discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 administrative decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found no new and material evidence had 
been submitted to reopen the Veteran's claim on the issue of 
the character of his discharge.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  In July 2008, the Veteran testified 
personally before a Decision Review Officer, seated at the 
RO.  

The reopened issue of whether the character of the Veteran's 
discharge is to be a bar to the award of VA benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed administrative decision issued in March 
2004, the RO found the Veteran was not entitled to VA 
benefits due to the character of his discharge.  

2.  Evidence submitted since the last final administrative 
decision of March 2004 includes medical evidence suggesting 
the possibility of mental incapacity during military service.  
This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  The  March 2004 administrative decision finding the 
character of the Veteran's discharge to be a bar to the award 
of VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the March 2004 rating decision 
finding the character of the Veteran's discharge to be a bar 
to the award of VA benefits is new and material, and the 
Veteran's claim thereto is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim to reopen, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The Veteran seeks to reopen the issue of whether the 
character of his discharge is a bar to the award of VA 
compensation benefits.  In the context of adjudicating an 
underlying service connection claim for posttraumatic stress 
disorder (PTSD), the RO issued a March 2004 letter stating 
the character of the Veteran's discharge was a bar to the 
receipt of VA benefits.  Because he did not file a timely 
notice of disagreement regarding this determination, the 
March 2004 denial became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
medical evidence in support of his application to reopen.  
For the reasons to be discussed below, at least some of this 
evidence is new and material, and his claim may be reopened 
for consideration on the merits.  

First, the Veteran has submitted additional VA medical 
evidence which suggests possible onset of a psychiatric 
disability during military service, such that the Veteran's 
mental capacity may have been impaired.  These records 
include an April 2009 VA medical opinion statement, and an 
October 2007 treatment summary from a local veterans center.  
Both records noted current diagnoses of PTSD, and suggested 
possible onset of this disability during military service.  
For the purposes of determining if reopening is warranted, 
this evidence is presumed credible.  See Duran, supra.  

This evidence is new, in that it was not previously submitted 
at the time of the March 2004 denial.  Additionally, the 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests that the Veteran 
has a current diagnosis of PTSD which possibly had its onset 
during his military service, thereby possibly resulting in 
his actions which led to his other than honorable discharge.  
See 38 C.F.R. §§ 3.12, 3.354 (2008).  No such evidence was of 
record at the time of the prior denial, when the RO found the 
character of the Veteran's discharge barred the receipt of VA 
benefits.  Next, because this evidence establishes a 
potentially exculpatory basis for the Veteran's conduct 
during military service, see Justus, supra, it is material, 
as it bears directly and substantially upon the specific 
matter under consideration.  Additionally, this evidence, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim.  

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material.  The Veteran having 
submitted new and material evidence, his claim regarding 
whether the character of his discharge constitutes a bar to 
the award of VA benefits must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


ORDER

The Veteran having submitted new and material evidence, his 
claim regarding whether the character of his discharge 
constitutes a bar to the award of VA benefits is reopened.  










REMAND


The Veteran's claim regarding whether the character of his 
discharge serves as a bar to VA benefits having been 
reopened, it may now be considered on the merits.  The 
Veteran's DD-214 indicates he was separated from military 
service in July 1970 under other than honorable conditions, 
and lost approximately 400 days of service due to his 
conduct, including numerous absent without leave (AWOL) 
periods.  The RO determined the Veteran's character of 
discharge and his willful and persistent misconduct precluded 
the receipt of VA benefits.  See 38 C.F.R. § 3.12 (2008).  

The Veteran contends that due to his combat exposure, 
familial turmoil, and other stressors in his life at the 
time, he was unable to exercise sound judgment, and a finding 
that he was insane at the time of his offenses during 
military service is warranted.  See 38 C.F.R. §§ 3.12(b), 
3.354 (2008).  In order to address this contention, a VA 
medical opinion was obtained in April 2009; however, this 
medical opinion is inadequate, as it does not address the 
questions before VA.  The examiner noted that the Veteran 
could "easily have acted impulsively" regarding his marital 
issues and other stressors during service, but the examiner 
was unable to state whether the Veteran was insane.  A new 
examination is therefore warranted.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  

Next, the Veteran has stated he applied for Social Security 
Disability benefits in approximately 1973, only a few years 
after service separation.  As these records may shed 
additional light on the Veteran's psychiatric state at the 
time of service separation, they are potentially relevant to 
his pending claim.  VA's duty to assist includes an 
obligation to obtain Social Security Administration (SSA) 
records when they may be relevant and VA has actual notice 
that the veteran is seeking or has sought SSA benefits.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Finally, the Veteran has submitted September 2007 and October 
2007 treatment summaries from K.W., L.C.S.W.  K.W. indicated 
the Veteran has received psychiatric treatment at the Vet 
Center in Corona, California, since 1995.  However, clinical 
records have been received from this facility only for the 
period from 1995-97.  As these records are potentially 
relevant to the Veteran's pending claim, more recent clinical 
records should be requested, if available.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  This duty includes 
obtaining pertinent medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request any available 
medical records associated with the 
Veteran's claim for Social Security 
Disability benefits.  If no such records 
are currently available, that fact must be 
noted for the record.  

2.  Contact the Corona Vet Center and 
request any available medical records 
associated with the Veteran's psychiatric 
treatment.  If no such records are 
currently available, that fact must be 
noted for the record.  

3.  Forward the Veteran's claims file to 
an appropriate medical expert for the 
purpose of determining his psychiatric 
state during military service.  The 
Veteran need not be scheduled for 
examination unless such an examination is 
determined necessary by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  After fully 
reviewing the Veteran's medical history, 
the examiner should address the following 
questions:  
    (a)  Is it at least as likely as not 
the Veteran exhibited during service, due 
to disease, a more or less prolonged 
deviation from his normal method of 
behavior?
    (b)  Is it at least as likely as not 
the Veteran exhibited during service, due 
to disease, the symptoms of one who 
interferes with the peace of society or 
who has so departed (become antisocial) 
from the accepted standards of the 
community to which by birth and education 
he belongs as to lack the adaptability to 
make further adjustment to the social 
customs of the community in which he 
resides?  Was the Veteran able to 
distinguish right from wrong?
    
The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation that he or she discuss 
why such an opinion is not possible.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  







The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


